DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Application and claims filed 10/21/2021.
Claims 1-20 have been examined and are pending.
Information Disclosure Statement (IDS)
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 10/21/2021. 
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Continuation
This application is a continuation application of U.S. Application No. 15/243,118 filed on 9/26/2022, (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A.2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A.2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1 and 11 (exemplified in the features of claim 1): 
removing at least one column of the individualized customer-level records based on the column having sparsely populated values or little variance in the values of the column to obtain a reduced individualized customer-level records; 
clustering the reduced individualized customer-level records into a plurality of segments based on common attributes in the reduced individualized customer-level records, each segment representing a set of customers having an identified common attribute;
comparing, via an attribute selection engine, each of the plurality of segments across common attributes to identify distinguishing attributes having significantly higher or lower value per customer;. 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group of Mathematical Concepts and/or Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, these steps as drafted are mathematical concepts of statistics guided by business decision regarding targeted marketing to a segment of customers and thus falling into Mathematical Concepts and/or Certain Methods of Organizing Human Activity.  There is no technical solution presented here and there is no technical problem being solved. Furthermore, the mere nominal recitation of a generic module (e.g. via an attribute selection engine, which may simply be software) does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts and link them to a field of use (i.e. in this case targeted advertising to segments of customers) or serve as extra-solution activity. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: “tracking… and combining… and presenting on a display …”
However, these elements do not present a technical solution to a technical problem; i.e. Applicant’s invention is not a novel nor new technique nor technical solution for “tracking” customer data nor “combining” data nor a new or novel method of presenting or displaying data. The additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Instead, these features merely serve to generally “apply” the aforementioned concepts and link them to a field of use or are extra-solution activity to the already identified abstract idea and do not integrate the abstract idea into a practical application thereof.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to generally “apply” the aforementioned concepts via generically described computer components (e.g. display, via a user interface engine) and “link” them to a field of use (i.e. targeted advertising/marketing), or as insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
As for the dependent claims, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claim 2 recites the following: “wherein the customer-level records include attributes for customer characteristics and behaviors for each customer.” However, description of the data upon which the mathematical concepts operate is not significantly more than the already identified abstract idea.
 As another example, dependent claim 10 recites the following: “wherein the removing the at least one column of the individualized customer-level records includes Principal Component Analysis.” However, PCA is not applicant’s invention but is an old and well-known statistical technique, long before applicant’s filing date, and use of old and well-known technology to do exactly what the technique is intended to do - to perform the abstract idea  - is not significantly more than the abstract idea itself. 
Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8-16, 19-20 are rejected under 35 U.S.C. 103 as obvious over Aharoni et al. (U.S. 2009/0099920 A1; hereinafter, "Aharoni") 

Claim 1:
Pertaining to claim 1, as shown Aharoni teaches the following:
A method comprising:
tracking customer interactions of multiple customers over a network to obtain event-level records associated with the multiple customers (Aharoni, see at least [0033] and [0041], teaching e.g.: “…The client data 112 collected for online advertisement may be an aggregation from several data sources: demographic data provided by the user through a registration process or third parties; browsing history [customer interactions] in first or third party sites; search query history [a type of event history]; newsletter subscription, blogs, social and communication networks; and so on.…”), wherein the event-level records comprise event-level attributes and product attributes for a plurality of different products, and wherein the event-level attributes include browser information (Aharoni, see at least [0033], teaching, e.g.: “…client data 112, which is representative of data that describes the client 104 and/or online activity performed by the client 104 and/or data on client 104 provided by a third party 130. For example, the client data 112 may include a unique identifier to differentiate the clients 104, one from another. The client data 112 may also describe characteristics of the client, such as demographic data pertaining to a user of the client 104, functionality of the client 104 (e.g., particular hardware and/or software), and so on. The client data 112 may also describe actions performed by the client 104, such as searches [browser information], content or other services [product attributes] requested by the client 104 from the online provider 102…”); 
combining, via a summarizing engine, the event-level records into individualized customer-level records, each individualized customer-level record corresponding to each customer identified by a unique customer ID, and wherein each individualized customer-level record includes columns corresponding to the event-level attributes, the product attributes, and at least one aggregate attribute representing a plurality of the event-level attributes (Aharoni, see at least Fig. 12 and [0041], teaching: “…The client data 112 collected for online advertisement may be an aggregation from several data sources: …Accordingly, this client data 112 may cover hundreds of millions of clients 104 across multiple features, whether log-based or aggregated...” per at least Figs. 2, 5, 8, and 12 and at least [0051]-[0053] and [0170]-[0198], this “client data 112” is fed as “input” to “data mining module 114”, where: “…An input typically provided to a data mining application may be described as a panel [table] where the rows are records or cases [customer/client-level records] and the columns are variables or attributes or parameters [event level attributes, product level attributes, etc…] describing these cases…” and per [0149], teaching: “…these techniques may aggregate [combine] individual data records [individualized customer/client-level records] into a multiplicity of partial segment scores such as reach, lift, Key Performance Indicators (henceforth KPI's), attribute distribution [aggregate attribute] and deviation from user-configurable expectation models calculated from the data…” and as noted at [0174]: “…input is illustrated as a segment defined over the cases [customer/client-level records] of the panel 1204 [table]. The segment may be given as a list of case ids [customer/client ids identifying customer/client-level records], or as a rule defining whether a given case belongs to the segment…”; note also [0011]); 
removing at least one column of the individualized customer-level records based on the column having sparsely populated values or little variance in the values of the column to obtain a reduced individualized customer-level records (Aharoni, see at least [0175]-[0176] regarding his “Attribute Categorization Module 1208” which he teaches: “…may accept as an input a column of TC, e.g., values of a single attribute over each case [each customer/client-level record]. The output may be configured as a categorization of that attribute, e.g., a mapping from the values of the attribute to a set of discrete values ( e.g., categories)… various functionalities of the variable categorization module are described in paragraph [0051]…”; Per [0051], Aharoni’s variable categorization module may in part rely upon a “redundancy module 120” which Aharoni has already taught at [0045]-[0049] may use “Principal Component analysis (PCA)” to remove redundant data, e.g. column of TC, and PCA is a known statistical technique which selects out attributes with insignificant variability [little variance]. Furthermore, another technique taught by Aharoni is discussed at least at [0073]-[0080] teaching, e.g., removal of a column of data, having sparsely populated fields, which is determined to correspond to an outlier and/or corrupted parameter. For example: “…the outlier removal techniques described herein may be used to remove outliers by… automatically detect[ing] and remov[ing] the outliers… suppose a few records in the sample were corrupted, so that each of the corrupted fields are set to 99999. Accordingly, the matrix of multivariate distribution might look like this:
  
    PNG
    media_image1.png
    162
    431
    media_image1.png
    Greyscale
 
….specifically that "99999" is likely an erroneous zip code. Once the outliers are extracted, the data analyst may then reach a meaningful conclusion that residents in the Beverly Hills zip code own more cars per capita…”); 
clustering the reduced individualized customer-level records into a plurality of segments based on common attributes in the reduced individualized customer-level records, each segment representing a set of customers having an identified common attribute (Aharoni, see at least [0173]-[0177] referencing “Segment defining rules” and “Segment Ranking”, e.g. [0121]-[0128] and [0144], teaching: “…Segment Ranking: The ranking module 126 is representative of functionality of the data mining module 114 to rank segments… Given a data sample consisting of records [reduced customer level records] drawn from a population and one or more attributes for each record [based on common attributes], a variety of traditional techniques may be employed to group [cluster] together similar records in order to organize or classify the data,... Popular examples are k-means clustering, principal component analysis, decision trees, and so on…”; note per [0174]: “The segment may be given as a list of case ids [customer/client ids identifying customer/client-level records], or as a rule defining whether a given case belongs to the segment. The output is an ordered list of attributes over which the segment displays interesting behaviors, which may also be referred to as "behavioral attributes", along with their individual scores and an overall segment rank, e.g. as calculated in paragraph [00128] (output block 1206)…”); 
comparing, via an attribute selection engine, each of the plurality of segments across common attributes to identify distinguishing attributes having significantly higher or lower value per customer (Aharoni, see at least Fig. 12 and [0171]-[0198], discussing the behavior module in greater detail. The input to this module includes both “Panel of cases by attribute 1202” and “Segment defined over the cases of the panel 1204”. The “behaviorial attribute scoring module 1212”, compares segments, and scores them, based on various attributes of these segments, as noted: “…The output [from module 1212] is a score indicating a relative degree ( e.g., how " interesting") of the behavior of the segment is over the candidate behavioral attribute”...a utility of the data mining is noted as: a comparison of “…these two distributions in a manner that is comprehensible and verifiable by business and marketing professionals… The output is an ordered list of attributes over which the segment displays interesting behaviors, which may also be referred to as "behavioral attributes" [distinguishing attributes], along with their individual scores and an overall segment rank, e.g. as calculated in paragraph [00128]…”) ; and 
presenting to a display, via a user interface engine, one or more distinguishing attributes and each customer associated with the one or more distinguishing attributes upon attribute selection at a user interface by a user (Aharoni, see again at least Fig. 12 and note [0011] in view of [0144]-[0198] as already noted supra, e.g. per [0011]: “A system includes one or more modules to output to a user interface, to target advertisements, to particular ones of a plurality of clients… the particular clients [are] identified in the user interface using rule based or other segments ranked according to a ranking function. The segments demonstrate distinct behavior in one or more attributes of the plurality of clients…”; per [0164]: “…Segment exploration 1106 is illustrated as providing a variety of functionality, such as to list segments defined by different attributes together 1126 [upon attribute selection], sort, filter and explore a segment list 1128 and profile segments 1130…”; where a segment, as noted per [0174]: “The segment may be given as a list of case ids [customer/client ids identifying a customer/client record], or as a rule defining whether a given case belongs to the segment.” And “…For example, the segments may be optimized according to this rank (either individually or in context of the multiplicity of segments) and presented to the user in descending order…”. 
Therefore, the Examiner finds that the difference between the prior art of Aharoni and the claim limitations is only that Aharoni, although he teaches presentation to a user (e.g. advertiser) of all individual aspects of the features claimed, for the purpose of targeting advertising, and he teaches a user may explore segments by selecting attributes, i.e. “list segments defined by different attributes together 1126, sort, filter and explore a segment list 1128” [upon attribute selection] he may not explicitly teach presentation of all of these aspects together in a single display of his user interface. Nonetheless, even if not explicitly stated, the Examiner finds that Aharoni’s teachings provide ample motivation for a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined these teachings of Aharnoni in order to present together in a single display his “segments to a user in descending order” of score/rank, along with “functionality, such as to list segments defined by different attributes together, etc…” with his “segment [given] as a list of case ids.” such that he presents to his user interface [a display, via a user interface engine], one or more of his “behavioral attributes” [distinguishing attributes] of his ranked segments along with each case id [customer] associated with the one or more “behavioral attributes” [distinguishing attributes] upon his user’s attribute selection when exploring segments [i.e. at a user interface by a user] because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.).

Claim 11:
Pertaining to claim 11, as shown Aharoni teaches the following:
A method comprising:
tracking customer interactions of multiple customers over a network to obtain event-level records (Aharoni, see at least [0033] and [0041], teaching e.g.: “…The client data 112 collected for online advertisement may be an aggregation from several data sources: demographic data provided by the user through a registration process or third parties; browsing history [customer interactions] in first or third party sites; search query history [a type of event history]; newsletter subscription, blogs, social and communication networks; and so on.…”), wherein the event-level records comprise event-level attributes and product attributes for a plurality of different products, (Aharoni, see at least [0033], teaching, e.g.: “…client data 112, which is representative of data that describes the client 104 and/or online activity performed by the client 104 and/or data on client 104 provided by a third party 130. For example, the client data 112 may include a unique identifier to differentiate the clients 104, one from another. The client data 112 may also describe characteristics of the client, such as demographic data pertaining to a user of the client 104, functionality of the client 104 (e.g., particular hardware and/or software), and so on. The client data 112 may also describe actions performed by the client 104, such as searches [event-level attribute], content or other services [product attributes] requested by the client 104 from the online provider 102…”); 
combining, via a summarizing engine, the event-level records into a table of customer level records, wherein the table of customer-level records includes rows of customer-level records of multiple customers, each row corresponds to one of the multiple customers identified by a unique customer ID, and wherein the table of customer-level records includes columns corresponding to the event-level attributes, the product attributes, and at least one aggregate attribute representing a plurality of the event-level attributes (Aharoni, see at least Fig. 12 and [0041], teaching: “…The client data 112 collected for online advertisement may be an aggregation from several data sources: …Accordingly, this client data 112 may cover hundreds of millions of clients 104 across multiple features, whether log-based or aggregated...” per at least Figs. 2, 5, 8, and 12 and at least [0051]-[0053] and [0170]-[0198], this “client data 112” is fed as “input” to “data mining module 114”, where: “…An input typically provided to a data mining application may be described as a panel [table] where the rows are records or cases [customer/client-level records] and the columns are variables or attributes or parameters [event level attributes, product level attributes, etc…] describing these cases…” and per [0149], teaching: “…these techniques may aggregate [combine] individual data records [individualized customer/client-level records] into a multiplicity of partial segment scores such as reach, lift, Key Performance Indicators (henceforth KPI's), attribute distribution [aggregate attribute] and deviation from user-configurable expectation models calculated from the data…” and as noted at [0174]: “…input is illustrated as a segment defined over the cases [customer/client-level records] of the panel 1204 [table]. The segment may be given as a list of case ids [customer/client ids identifying customer/client-level records], or as a rule defining whether a given case belongs to the segment…”; note also [0011]); 
removing a column of the table of customer-level records with based on the column having sparsely populated values or little variance in the values of the column to obtain a reduced customer-level records (Aharoni, see at least [0175]-[0176] regarding his “Attribute Categorization Module 1208” which he teaches: “…may accept as an input a column of TC, e.g., values of a single attribute over each case [each customer/client-level record]. The output may be configured as a categorization of that attribute, e.g., a mapping from the values of the attribute to a set of discrete values ( e.g., categories)… various functionalities of the variable categorization module are described in paragraph [0051]…”; Per [0051], Aharoni’s variable categorization module may in part rely upon a “redundancy module 120” which Aharoni has already taught at [0045]-[0049] may use “Principal Component analysis (PCA)” to remove redundant data, e.g. column of TC, and PCA is a known statistical technique which selects out attributes with insignificant variability [little variance]. Furthermore, another technique taught by Aharoni is discussed at least at [0073]-[0080] teaching, e.g., removal of a column of data, having sparsely populated fields, which is determined to correspond to an outlier and/or corrupted parameter. For example: “…the outlier removal techniques described herein may be used to remove outliers by… automatically detect[ing] and remov[ing] the outliers… suppose a few records in the sample were corrupted, so that each of the corrupted fields are set to 99999. Accordingly, the matrix of multivariate distribution might look like this:
  
    PNG
    media_image1.png
    162
    431
    media_image1.png
    Greyscale
 
….specifically that "99999" is likely an erroneous zip code. Once the outliers are extracted, the data analyst may then reach a meaningful conclusion that residents in the Beverly Hills zip code own more cars per capita…”); 
clustering the reduced customer-level records into at least two customer segments based on the table of customer-level records (Aharoni, see at least [0173]-[0177] referencing “Segment defining rules” and “Segment Ranking”, e.g. [0121]-[0128] and [0144], teaching: “…Segment Ranking: The ranking module 126 is representative of functionality of the data mining module 114 to rank segments… Given a data sample consisting of records [reduced customer level records] drawn from a population and one or more attributes for each record [based on common attributes], a variety of traditional techniques may be employed to group [cluster] together similar records in order to organize or classify the data,... Popular examples are k-means clustering, principal component analysis, decision trees, and so on…”; note per [0174]: “The segment may be given as a list of case ids [customer/client ids identifying customer/client-level records], or as a rule defining whether a given case belongs to the segment. The output is an ordered list of attributes over which the segment displays interesting behaviors, which may also be referred to as "behavioral attributes", along with their individual scores and an overall segment rank, e.g. as calculated in paragraph [00128] (output block 1206)…”); 
comparing, via an attribute selection engine, each of the at least two customer segments across each column of the reduced table of customer-level records to identify a key attribute difference between the at least two customer segments; (Aharoni, see at least Fig. 12 and [0171]-[0198], discussing the behavior module in greater detail. The input to this module includes both “Panel of cases by attribute 1202” and “Segment defined over the cases of the panel 1204”. The “behaviorial attribute scoring module 1212”, compares segments, and scores them, based on various attributes of these segments, as noted: “…The output [from module 1212] is a score indicating a relative degree ( e.g., how " interesting") of the behavior of the segment is over the candidate behavioral attribute”...a utility of the data mining is noted as: a comparison of “…these two distributions in a manner that is comprehensible and verifiable by business and marketing professionals… The output is an ordered list of attributes over which the segment displays interesting behaviors, which may also be referred to as "behavioral attributes" [distinguishing attributes], along with their individual scores and an overall segment rank, e.g. as calculated in paragraph [00128]…”) ; and 
presenting to a display, via a user interface engine, the key attribute difference, the at least two customer segments, and the customers associated with the at least two customer segments, upon selection at a user interface of the at least two customer segments by a user (Aharoni, see again at least Fig. 12 and note [0011] in view of [0144]-[0198] as already noted supra, e.g. per [0011]: “A system includes one or more modules to output to a user interface, to target advertisements, to particular ones of a plurality of clients… the particular clients [are] identified in the user interface using rule based or other segments ranked according to a ranking function. The segments demonstrate distinct behavior in one or more attributes of the plurality of clients…”; per [0164]: “…Segment exploration 1106 is illustrated as providing a variety of functionality, such as to list segments defined by different attributes together 1126, sort, filter and explore a segment list 1128 [upon segment selection], and profile segments 1130…”; where a segment, as noted per [0174]: “The segment may be given as a list of case ids [customer/client ids identifying a customer/client record- i.e. customers associated with the customer segment], or as a rule defining whether a given case belongs to the segment… The output is an ordered list of attributes over which the segment displays interesting behaviors, which may also be referred to as "behavioral attributes", along with their individual scores and an overall segment rank, e.g. as calculated in paragraph [00128]…” And “…For example, the segments may be optimized according to this rank (either individually or in context of the multiplicity of segments) and presented to the user in descending order…”. 
Therefore, the Examiner finds that the difference between the prior art of Aharoni and the claim limitations is only that Aharoni, although he teaches presentation to a user (e.g. advertiser) of all individual aspects of the features claimed, for the purpose of targeting advertising, and he teaches a user may explore segments by selecting attributes, i.e. “list segments defined by different attributes together 1126, sort, filter and explore a segment list 1128” [upon segment selection] he may not explicitly teach presentation of all of these aspects together in a single display of his user interface. Nonetheless, even if not explicitly stated, the Examiner finds that Aharoni’s teachings provide ample motivation for a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined these teachings of Aharnoni in order to present together in a single display his “segments to a user in descending order” of score/rank, along with “functionality, such as to list segments defined by different attributes together, etc…” with his “segment [given] as a list of case ids.” such that he presents to his user interface [a display, via a user interface engine], the “behavioral attributes along with their individual scores” [key attribute difference], and segment with their “overall segment rank” where his ranked segments are displayed along with each case id [customer] upon his user’s segment selection when exploring segments [i.e. at a user interface by a user] because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)

Claim 2:
Aharoni teaches the limitations upon which this claim depends. Furthermore, Aharoni, as shown teaches the following:
The method of claim 1, wherein the customer-level records include attributes for customer characteristics and behaviors for each customer (Aharoni, see at least Fig. 12 and [0033], [0041], and [0149], e.g.: “…client data 112, which is representative of data that describes the client 104 and/or online activity performed by the client 104 and/or data on client 104 provided by a third party 130. For example, the client data 112 may include a unique identifier to differentiate the clients 104, one from another. The client data 112 may also describe characteristics of the client, such as demographic data pertaining to a user of the client 104, functionality of the client 104 (e.g., particular hardware and/or software), and so on. The client data 112 may also describe actions performed by the client 104, such as searches, content or other services requested by the client 104 from the online provider 102. Thus, the client data 112 may describe a wide variety of data that pertains to the client 104…”).

Claim 3:
Aharoni teaches the limitations upon which this claim depends. Furthermore, Aharoni, as shown teaches the following:
The method of claim 2, wherein the attributes for customer characteristics and behaviors include behavioral metrics (Aharoni, see at least Fig. 12 and [0033], [0041], and [0149], e.g.: “…these techniques may aggregate individual data records into a multiplicity of partial segment scores such as reach, lift, Key Performance Indicators (henceforth KPI's), attribute distribution and deviation from user-configurable expectation models calculated from the data…”)

Claims 5, 16:
Aharoni teaches the limitations upon which this claim depends. Furthermore, Aharoni, as shown teaches the following:
The method of claim 1, wherein the event-level records include dimensions (Aharoni, see at least [0053], teaching e.g.: his “panel” [table] is N parameters times T cases; i.e. it is NxT dimensional, where each row of the panel represents cases/client record, and each column represents a parameter/attribute e.g. TC.)

Claims 8, 19:
Aharoni teaches the limitations upon which this claim depends. Furthermore, Aharoni, as shown teaches the following:
The method of claim 1, wherein the event-level records include a growing list of dimensions that include event-level attributes and product attributes associated with each customer (Aharoni, see at least [0033], [0041], [0053], and [0149]-[0164], teaching his client data may be collected from various sources and aggregated; the segments formed from the data may also be updated as the knowledge base changes.)

Claims 9, 20:
Aharoni teaches the limitations upon which this claim depends. Furthermore, Aharoni, as shown teaches the following:
The method of claim 1, wherein the clustering includes at least one of expectation-maximization, hierarchical clustering, and a K-Means algorithmic clustering (Aharoni, see at least [0145] e.g. “…examples are k-means clustering, principal component analysis, decision trees, and so on…”).

Claims 10, 15:
Aharoni teaches the limitations upon which this claim depends. Furthermore, Aharoni, as shown teaches the following:
The method of claim 1, wherein the removing the at least one column of the individualized customer-level records includes Principal Component Analysis (Aharoni, see at least [0145] e.g. “…examples are k-means clustering, principal component analysis, decision trees, and so on…”)

Claim 12:
Aharoni teaches the limitations upon which this claim depends. Furthermore, Aharoni, as shown teaches the following:
The method of claim 11, wherein the at least two customer segments includes a first customer segment and a second customer segment, wherein the first customer segment represents a first set of customers and the second customer segment represents a second set of customers, the first set of customers having different customers from the second set of customers (Aharoni, see at least [0145]- [0149] regarding ranking of segments [first and second segments]. Each segment is comprised of different records or cases of customers and their attribute data, note per [0173]-[0174]: “The segment may be given as a list of case ids, or as a rule defining whether a given case belongs to the segment.”).

Claim 13:
Aharoni teaches the limitations upon which this claim depends. Furthermore, Aharoni, as shown teaches the following:
The method of claim 11, further comprising feature selecting out certain attributes having statistically insignificant variability (Aharoni, see at least [0175]-[0176] regarding his “Attribute Categorization Module 1208” which he teaches: “…may accept as an input a column of TC, e.g., values of a single attribute over each case [each customer/client-level record]. The output may be configured as a categorization of that attribute, e.g., a mapping from the values of the attribute to a set of discrete values ( e.g., categories)… various functionalities of the variable categorization module are described in paragraph [0051]…”; Per [0051], Aharoni’s variable categorization module may in part rely upon a “redundancy module 120” which Aharoni has already taught at [0045]-[0049] may use “Principal Component analysis (PCA)” to remove redundant data, e.g. column of TC, and PCA is a known statistical technique which selects out attributes with insignificant variability [little variance].)

Claim 14:
Aharoni teaches the limitations upon which this claim depends. Furthermore, Aharoni, as shown teaches the following:
The method of claim 11, further comprising feature selecting out certain attributes having statistically insignificant amounts of data (Aharoni, see at least [0175]-[0176] and [0073]-[0080]. For example, per [0073]-[0080] Aharnoni teaches removal of a column of data, having sparsely populated fields, which is determined to correspond to an outlier and/or corrupted parameter. For example: “…the outlier removal techniques described herein may be used to remove outliers by… automatically detect[ing] and remov[ing] the outliers… suppose a few records in the sample were corrupted, so that each of the corrupted fields are set to 99999. Accordingly, the matrix of multivariate distribution might look like this:
  
    PNG
    media_image1.png
    162
    431
    media_image1.png
    Greyscale
 
….specifically that "99999" is likely an erroneous zip code. Once the outliers are extracted, the data analyst may then reach a meaningful conclusion that residents in the Beverly Hills zip code own more cars per capita…”).


Claims 4, 5, 7, 17, 18 are rejected under 35 U.S.C. 103 as obvious over Aharoni in view of Wu et al. (US 2016/0125456 A1; hereinafter “Wu”)

Claim 4:
Although Aharoni teaches the limitations upon which this claim depends, he may not explicitly teach the nuance of the below limitation regarding type of metric. However, Aharoni in view of Wu as shown teaches the following:
The method of claim 3, wherein the behavioral metrics include a page view metric, a visits metric, a purchases metric, a last visit date, a last purchase date, a last purchase amount metric, a first visit date, a total revenue metric, or an average time per visit metric (Wu, see at least and Figs. 3A, 3B, 5 and Fig. 6 e.g. #615 “Data collection and integration” and associated disclosure; and see also at least [0021], [0041]-[0045] teaching e.g.: “The system 205 collects and processes different categories of data, including contextual data pertaining to products, places, and persons…”; and [0059]-[0069], teaching e.g.: “…For example, contextual data can include, but is not limited to, data pertaining to products [product attributes] purchased or sold [event attribute], places [event attribute] associated with a purchase or sale, and persons involved in the purchase or sale transaction… Primary data 605 can include, e.g., product information [product attribute], product or consumer location information [event attributes], and consumer details… Behavioral and Contextual data 610 can include measurable behavioral data from shoppers' purchases and engagement with various outlet infrastructures. The contextual data can come from, e.g., first, second, and third party data…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Wu which is applicable to a known base device/method of Aharoni to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Wu to the device/method of Aharoni because Aharoni and Wu are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 5, 17:
Aharoni teaches the limitations upon which this claim depends. Furthermore, Aharoni in view of Wu as shown teaches the following:
The method of claim 5, wherein the dimensions identify a browser, keyword, or page name used by each customer. (Wu, see at least [0069], teaching: e.g. “…The same person can be identified in different ways, e.g., by recognizing individual names, email addresses, social network accounts, etc., Similarly, the same location can be inferred, e.g., from different web pages providing differing descriptions, but each using keywords associated with a same business. References to a same product in different product descriptions, images, etc., can also performed using recognition methods.…”; and note [0080]-[0084])
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Wu which is applicable to a known base device/method of Aharoni to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Wu to the device/method of Aharoni because Aharoni and Wu are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 7, 18:
Aharoni/Wu teaches the limitations upon which this claim depends. Furthermore, Aharoni in view of Wu as shown teaches the following:
The method of claim 5, wherein the dimensions identify a geography, location, marketing campaign, or referrer associated with each customer (Wu, see at least [0026], teaching: e.g. “…Using geographic, demographic, or certain other advertising campaign criteria that is received from a user, the system identifies various audience micro-segments that would be more susceptible to the advertising campaign at the specified time and locations.…” and note [0080]-[0084] as discussed supra).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Wu which is applicable to a known base device/method of Aharoni to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Wu to the device/method of Aharoni because Aharoni and Wu are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.


Conclusion
The following prior art is made of record although not relied upon as it is considered pertinent to applicant's disclosure:
Aravkin (US 2016/032168 A1; hereinafter, “Aravkin”) also directed towards use of customer data to target advertising/marketing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622